Citation Nr: 1601585	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral artery disease right lower extremity, claimed as circulatory problems.

2.  Entitlement to service connection for mild degenerative changes in the cervical spine mild compression at C5 C6, claimed as cervical and neck condition

3.  Entitlement to service connection for severe multilevel degenerative changes of the lumbar spine, claimed as lower back condition.

4.  Entitlement to service connection for cognitive impairment, claimed as nervous condition.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for pulmonary condition.

8.  Entitlement to service connection for frostbite injury of the right foot.

9.  Entitlement to service connection for frostbite injury of the left foot.

10.  Entitlement to service connection for frostbite injury of the left hand.

11.  Entitlement to service connection for frostbite injury of the right hand.

12.  Entitlement to service connection for peripheral artery disease of the left lower extremity, claimed as circulatory problems.

13.  Entitlement to service connection for a heart condition.

14.  Entitlement to service connection for a left hand wrist condition.

15.  Entitlement to service connection for erectile dysfunction.

16.  Entitlement to service connection for depressive disorder anxiety mood disorder and insomnia.

17.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

18.  Entitlement to a compensable disability rating for status post tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 1954, and from August 1955 to January 1956.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a November 2015 letter, the Veteran was requested to confirm whether he desired a hearing before the Board and if so, what type of hearing he desired.  In a December 2015 response, the Veteran stated he desired an in-person hearing at his local RO.  Consistent with the Veteran's wishes for a hearing, the Board will remand the claims for the scheduling of the requested hearing.  

The Board also notes that, in a VA Form 21-22 received in January 2011, The American Legion was listed as the representative.  However, in correspondence of April 2015, the Veteran stated he wished to be represented by The Puerto Rico Advocate for Veterans Affairs, not The American Legion.  In a November 2015 letter, the Veteran was requested to clarify his choice of representatives.  He was asked to submit a new VA Form 21-22 specifying which Veterans Service Organization was representing him or if he wished to represent himself, to sign the form provided stating so.  He was given 30 days to respond and was informed that if he did not reply within 30 days, the Board would assume that he wished to be represented by The American Legion.  

As of this date, the Veteran has not replied indicating a choice of representative.  Therefore, pursuant to the November 2015 letter, the Board will proceed with The American Legion as the Veteran's representative.  It is further noted that in a September 2015 letter, The American Legion requested that the Veteran's choice of representative be clarified and that if it was determined that The American Legion was the representative, to return the briefcase to them for review.  As of today, the claim file has not been returned to The American Legion for their review.  The Board recognizes that ordinarily, the Board should not proceed with adjudication of a claim without having given the opportunity to the appellant's representative to review the file and submit argument.  However, in this case, the Board will not adjudicate the appeal but is rather remanding the claim for the scheduling of a hearing.  Given that this is a case which has been advanced on the docket, and to prevent any further delay in the scheduling of the hearing, the Board will proceed with remanding the claim for the scheduling of the hearing.  At the time of the hearing, the Veteran's representative will have the opportunity to review the case, submit oral and any written argument they deem appropriate.  Therefore, the Veteran will still have the opportunity to be fully represented prior to the Board's adjudication of his appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In correspondence of December 2015 the Veteran stated he desired an in-person hearing at his local RO's office.  The Veteran has not been afforded the opportunity for a hearing.  To ensure that VA has met its duty to assist the appellant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, this issue is REMANDED to the AOJ for the following development:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the appellant for a travel board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




